Citation Nr: 1624408	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  09-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), adjustment disorder with anxiety, and depression.

3.  Entitlement to an initial compensable rating for a sternal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from May 1947 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  September 2006, November 2007, May 2011, June 2012, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and Huntington, West Virginia.  

In October 2015, the Board remanded these issues for additional development.

In July 2015, the Veteran withdrew a request for a hearing before a Veterans Law Judge.  The Board finds that adjudication of the appeal may go forward without scheduling a hearing.  38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran has asserted that he has a low back disability as a result of an in-service injury.  Specifically, the Veteran claims, and the service medical records show, that the Veteran sought treatment on several occasions for back pain, and was diagnosed with mild lumbosacral strain in service.  The evidence also shows that in 1951 the Veteran was involved in an in-service motor vehicle accident, after which he complained of a back ache.  

At the July 2012 VA examination, the Veteran reported that the onset of his back symptoms was in the 1940s while on active duty as a parachutist.  The Veteran reported his low back pain had gotten worse.  He stated that he experienced flare-ups described as constant pain, which caused difficulty sleeping at night.  The Veteran was diagnosed with lumbar strain, intervertebral disc syndrome, and degenerative joint disease of the lumbar spine.  There was no opinion provided as to the etiology of any current lumbar spine disability.  

In an August 2012 VA addendum opinion, an examiner other than the examiner who conducted the July 2012 VA examination, stated that the current diagnosis of lumbar strain with degenerative joint disease was less likely as not a continuation of low back pain following the in service motor vehicle accident, or as a result of parachute jumps.  The rationale provided was that although the Veteran's service medical records showed several complaints of back pain, to include a diagnosis of back strain, they did not show a specific injury after jumping, or during service.  The examiner stated that there were no reports of back pain until the 1990s, and no continuation of the problem had been documented.  

In the October 2015 remand, the Board found that opinion to be inadequate for rating purposes.  The examiner noted that there was no specific in-service injury shown after the Veteran jumped, or during service.  However, the Board noted, that the service medical records show several complaints of back pain that the Veteran attributed to the impact of repeated parachute jumps, in addition to the claim of back pain after a motor vehicle accident.  Additionally, the Veteran has credibly reported that his back pain began in service and has continued since service, and that he sought treatment for that back pain.  The Board found that the VA examiner's opinion does not take into account the Veteran's credible statements regarding the ongoing back pain as a result of the in-service injury, and therefore was not an adequate opinion on which to base a decision.

Therefore, the Board found that the Veteran should be provided a VA examination to determine whether he has a current back disability that is etiologically related to his in-service complaints of back pain and in-service lumbosacral strain.  

The Veteran initially filed a claim for service connection for PTSD and depression.  At a February 2012 VA PTSD examination, it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, he was diagnosed with adjustment disorder with anxiety and depression.  

In the October 2015 remand, the Board found that an opinion had not been sought as to whether the diagnosed adjustment disorder with anxiety or depression was related to active service.  

Therefore, the Board found that the Veteran should be provided a VA psychiatric examination to determine whether he has a current psychiatric disability that is etiologically related to active service.  

Additionally, in a July 2009 statement, the Veteran raised the issue of entitlement to service connection for depression secondary to service-connected diabetes and peripheral neuropathy.  The Board noted that the theory of entitlement to secondary service connection has not yet been addressed.  Therefore, on remand, the Board requested that the Veteran be sent a notice letter informing him of the requirements for establishing service connection for a psychiatric disability secondary to service-connected diabetes and peripheral neuropathy.  

The Veteran asserts that he is entitled to a compensable rating for a service-connected sternal scar.  Specifically, the Veteran contends that he has a scar on his chest and legs as a result of bypass surgery associated with service-connected coronary artery disease.  In a January 2015 statement, the Veteran reported that the scar on his chest is 11.5 inches in length, becomes red and irritated in warm weather, and his activities become limited when the scar is aggravated.  

At an April 2012 VA examination, the examiner described the chest scar as superficial, linear, and measured 0.4 inches.  The scar was noted as neither painful nor unstable.  There was no mention of any other scars on the VA examination.

As the Veteran was asserting that his service-connected sternal scar was larger than noted at the VA exam, and was causing him pain and possible limitation of function, the Board found that a VA examination should be scheduled to assess the current nature of the Veteran's service-connected sternal scar and to consider the claims leg scars.  Additionally, as the Veteran had asserted that he had scars on his legs related to bypass surgery, the Board requested that the examiner also address whether there are any other scars related to the Veteran's bypass surgery associated with service-connected coronary artery disease.  

None of the development requested by the Board in the October 2015 remand has been completed.

When the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, remand is required to afford the Veteran the previously requested VA examinations.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Obtain and associate with the record any outstanding VA and private treatment records that are not already of record.

2.  Schedule the Veteran for a VA examination with an examiner who has not previously examined him to determine the severity and etiology of any diagnosed low back disability.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  For the purposes of this examination, the examiner should accept the Veteran's statements that he had back pain after the in-service injury, and after parachute jumps, and that he sought treatment for that back pain after separation from active service.  The examiner should identify all diagnosed low back disabilities and opine whether it is at least as likely as not (50 percent probability or greater) that any diagnosed low back condition is related to the in-service complaints of back pain as a result of repeated parachute jumps, an injury in a motor vehicle accident, and the in-service diagnosis of lumbar strain.  

3.  Schedule the Veteran for a psychiatric VA examination with an psychiatrist or psychologist examiner who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  Following review of the claims file, the examiner is requested to:

(a)  Diagnose all current psychiatric disabilities found and specifically state whether or not each criterion for a diagnosis of PTSD is met.

(b)  Opine whether it is at least as likely as not (a 50 percent probability or greater) that each currently diagnosed psychiatric disability, to include adjustment disorder with anxiety, or depression, is related to active service.  

(c)  Opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disability, to include adjustment disorder with anxiety, or depression, was caused by service-connected disabilities (which include coronary artery disease, major neuro cognitive disorder, chronic kidney disease, urinary incontinence, diabetes mellitus, peripheral neuropathy, tinnitus, hearing loss, sternal scar, basal cell carcinoma, erectile dysfunction, loss of smell).  

(d)  Opine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disability, to include adjustment disorder with anxiety, or depression, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities (which include coronary artery disease, major neuro cognitive disorder, chronic kidney disease, urinary incontinence, diabetes mellitus, peripheral neuropathy, tinnitus, hearing loss, sternal scar, basal cell carcinoma, erectile dysfunction, loss of smell).  
 
(e)  If a diagnosis of PTSD is warranted, the examiner should state whether it is at least as likely as not (50 percent probability or greater) the result of a stressor during service or the fear of hostile military or terrorist activity during service.

4.  Schedule the Veteran for a VA scars examination with an examiner who has not previously examined him to determine the location and symptomatology caused by scars.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  Following review of the claims file, the examiner is requested to:

(a)  The examiner should indicate the location and size of any scars on the Veteran's chest and legs as a result of bypass surgery for service-connected coronary artery disease.

(b)  The examiner should indicate whether the scars are tender or painful, or unstable.

(c)  The examiner should indicate any neurological impairment, or impairment of sensation resulting from the scars, such as numbness, chronic pain, burning, or tingling associated with the scars.

(d)  The examiner should indicate whether the scars result in any limitation of movement or function.

(e)  The examiner should provide unretouched color photographs of the scars.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

